DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S. 6257207) in view of Yagyu et al. (U.S. 2014/0113766A1).
Inui discloses “A startup control apparatus of an internal combustion engine is provided wherein when an engine starting capability determining device determines that the engine can be successfully started even if driving of part of the fuel injector valves is stopped during engine startup, the fuel injection is stopped with respect to the part of the fuel injector valves. With this arrangement, overshoot of the engine speed that would otherwise occur upon the start of the engine can be suppressed, and unburned fuel components can be prevented from being discharged, thus assuring improved exhaust gas characteristics and improved fuel efficiency.” (Abstract).

Regarding Claim 1, Inui teaches: An engine-equipped vehicle (Fig. 2; and “ The internal combustion engine of the present embodiment is an in-cylinder injection type engine for a motor vehicle, wherein fuel is injected directly into each engine cylinder to provide an air-fuel mixture that is ignited by a spark plug for combustion thereof.”; See Col. 4 line 35+) comprising: a multicylinder engine (Fig. 2, item 1; “a fuel injected cylinder limiting device 61B for injecting the fuel into a limited number of cylinders selected from a plurality of cylinders (four cylinders in the present embodiment) originally installed on the vehicle…” See Col. 8 lines 1-10) ;; and an electronic control device (Fig. 1, ecu 60) that controls an operation of the multicylinder engine, wherein the engine-equipped vehicle is configured so that the engine is started with a partial cylinder operation start where under control of the electronic control device, only some cylinders are operated and an operation of other cylinders is stopped (Fig. 3, S80; based on operating conditions, engine is started with less than all cylinders).
Inui teaches all the elements of Claim 1 except Inui does not explicitly teach the disclosed engine-equipped vehicle further comprises:
a gear transmission that shifts power from the engine by a shift operation; a centrifugal clutch arranged in a power transmission path from the engine to the gear transmission
Yagyu discloses a multi-purpose work vehicle comprising an electronically controlled (See ¶0098 and ¶0093, “control unit” disclosed for controlling operations and start of the engine based at least in part on driver accelerator pedal input) internal combustion engine and a gear transmission (Fig. 1-3, item 33) that shifts power from the engine (Fig. 1-3, ‘E’) by a shift operation (Fig. 2-3; ¶0071 “The transmission case 33 incorporates therein a gear speed changer mechanism (not shown) and a differential mechanism (not shown).”; see also “speed change lever 14” ¶0070); a centrifugal clutch arranged in a power transmission path from the engine to the gear transmission (Fig. 3, ¶0079; “There is provided a centrifugal clutch 65 receiving the rotational driving power from the crank shaft 31C of the engine E.”) in order that “the driving power from the engine section 30 is transmitted to the front wheels 1 and the rear wheels 2 and the vehicle may be used in works for various purposes such as an agricultural work, a transporting work, etc.” (¶0067)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Yagyu to include wherein the engine-equipped vehicle further comprises a gear transmission that shifts power from the engine by a shift operation; a centrifugal clutch arranged in a power transmission path from the engine to the gear transmission in order that “the driving power from the engine section 30 is transmitted to the front wheels 1 and the rear wheels 2 and the vehicle may be used in works for various purposes such as an agricultural work, a transporting work, etc.” (¶0067).

Regarding Claim 2, Inui further teaches: comprising: an index temperature sensor (Fig. 1, item 18) that detects an index temperature of any of an engine cooling water temperature (“Water temperature sensor”), an engine oil temperature, and an engine wall temperature, which become indices of engine temperatures, wherein when an index temperature detected by the index temperature sensor is greater than or equal to a predetermined operation selection temperature (Fig. 3 S40, i.e. greater than WT1), the engine is started with a partial cylinder operation start (S80, selected cylinders fueled/fired) under control of the electronic control device, and when an index temperature detected by the index temperature sensor is less than the predetermined operation selection temperature (Fig. 3, i.e. less than WT1), the engine is started with an all-cylinder operation (Fig. 3, S90) under control of the electronic control device.

Regarding Claim 6, Inui further teaches: an engine rotation speed sensor (Fig. 1, “Ne”; “The engine speed Ne is calculated based on information detected by the crank angle sensor 17”), wherein when a complete explosion requirement time (Fig. 3, S70, “the counter value T of the timer 55”), in which an engine rotation speed detected by the engine rotation speed sensor at engine start with a partial cylinder operation start reaches a complete explosion rotation speed (Fig. 3, S60, NE1), exceeds a predetermined complete explosion delay determination time (Fig. 3, T1), a partial cylinder operation is switched to an all-cylinder operation  (Fig. 3, S90) under control of the electronic control device

Regarding Claim 8, Inui further teaches: an engine rotation speed sensor (Fig. 1, “Ne”; “The engine speed Ne is calculated based on information detected by the crank angle sensor 17”), wherein when an engine rotation speed (Engine speed Ne) detected by the engine rotation speed sensor reaches a complete explosion rotation speed by an engine start with a partial cylinder operation start (Fig. 3, S60, NE1), after an elapsed time after complete explosion reaches a predetermined waiting time after complete explosion (Fig. 3, S70, T>T1), a partial cylinder operation is switched to an all- cylinder operation (Fig. 3, S90) under control of the electronic control device.

Regarding Claim 14, Yagyu further teaches: wherein the engine-equipped vehicle is a multipurpose vehicle (“the vehicle may be used in works for various purposes such as an agricultural work, a transporting work, etc.” (¶0067).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Yagyu to include wherein the engine-equipped vehicle is a multipurpose vehicle (¶0067)  in order that the vehicle may be used in works for various purposes such as an agricultural work, a transporting work, etc.

Regarding Claim 19, Inui further teaches: an engine rotation speed sensor (Fig. 1, “Ne”; “The engine speed Ne is calculated based on information detected by the crank angle sensor 17”), wherein when a complete explosion requirement time (Fig. 3, S70, “the counter value T of the timer 55”), in which an engine rotation speed detected by the engine rotation speed sensor at engine start with a partial cylinder operation start reaches a complete explosion rotation speed (Fig. 3, S60, NE1), exceeds a predetermined complete explosion delay determination time (Fig. 3, T1), a partial cylinder operation is switched to an all-cylinder operation  (Fig. 3, S90) under control of the electronic control device.

Claims 3-4, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S. 6257207) in view of Yagyu et al. (U.S. 2014/0113766A1) in view of Van Gilder et al. (U.S. 2005/0178130A1).
Regarding Claim 3, the combination of Inui and Yagyu teaches all the elements of Claim 2 as indicated above.  Inui discloses that under conditions where engine startup may be or has been determined to be difficult, the control routine defaults to “normal startup” control “under which the fuel is injected into all of the existing cylinders in a certain sequence, to ensure that the engine can be started without fail.”.  Conditions include extreme low (or high) engine temperatures, extreme low ambient temperatures, and failure to successfully startup the engine using only selected cylinders when engine speed doesn’t reach a predetermined value within a predetermined period of time.
However, Yagyu does not explicitly teach: wherein when an abnormality of the index temperature sensor is detected before the engine is started, the engine is started with an all-cylinder operation under control of the electronic control device
Van Gilder discloses methods and apparatus configured to determine failure of engine temperature sensors and responsive thereto, execute default engine startup control routines (See Fig. 5, at least ¶0006, ¶0033-0035).  Additionally, “As discussed briefly above, government regulations in the United States and elsewhere require that each vehicle 100 identify operating faults with various sensors that could affect vehicle emissions, including ECT sensor 112. Moreover, faults or errors in ECT sensor 112 could adversely affect engine performance. It is therefore advantageous for vehicle 100 to verify that ECT sensor 112 is producing rational output during its operation. One technique for testing the rationality of a sensed engine coolant temperature involves comparing the output temperature observed by ECT sensor 112 with the output of another temperature sensor (e.g. sensor 118) when the temperatures observed by the two sensors can be reasonably expected to be approximately equal to each other.” (¶0022)
Specifically, Van Gilder teaches: wherein when an abnormality (Fig. 5 “Fail” or “Pass”) of the index temperature sensor (¶0018; “In various embodiments, sensor 112 is an engine coolant temperature (ECT) sensor that is capable of monitoring the temperature of the coolant flowing through a radiator associated with engine 106 and sensor 116 is an air temperature (IAT) sensor capable of monitoring the temperature in the air intake manifold.”) is detected before (Fig. 5, analysis routine is executed prior to engine start, Steps 502-512 occur ‘before’ engine/vehicle startup.  Step 514-518 is another rationality test executed ‘after’ engine/vehicle startup.) the engine is started, the engine is started with an all-cylinder operation (Responsive to confirmed abnormality of engine temperature sensor, default values (i.e. unusually rich fuel mixture supplied to all cylinders, as-if detected temperature conditions were “very cold” are used by control unit to aid in engine startup)  under control of the electronic control device (¶0035; “As briefly mentioned above, process 500 may provide default control values in the event of a failing result to aid in starting the engine, or to improve vehicle performance. If ECT sensor 112 is discovered to be biased (steps 520), for example, temperatures used to compute control signals 108 may be adjusted or defaulted to compensate for the observed deviation.” And “In the event of unusual conditions (e.g. temperatures below about -15 degrees or so Celsius), process 500 may override traditional control processing to provide a default value to any controlled components 110 to aid in starting or operating the engine for the particular conditions encountered. Controller 102 may provide a control signal 108 to a component 110 controlling fuel/air mixture, for example, that provides an unusually rich fuel mixture to aid in starting the engine during very cold conditions.”; ¶0033) in order to assist in starting the vehicle in the event of an engine temperature sensor fault.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Van Gilder to include wherein when an abnormality of the index temperature sensor is detected before the engine is started, the engine is started with an all-cylinder operation under control of the electronic control device in order to assist and ensure successful engine startup even when an index temperature sensor abnormality is detected.

Regarding Claim 4, the combination of Inui and Yagyu teaches all the elements of Claim 1 as indicated above.  Inui discloses that under conditions where engine startup may be or has been determined to be difficult, the control routine defaults to “normal startup” control “under which the fuel is injected into all of the existing cylinders in a certain sequence, to ensure that the engine can be started without fail.”.  Conditions include extreme low (or high) engine temperatures, extreme low ambient temperatures, and failure to successfully startup the engine using only selected cylinders when engine speed doesn’t reach a predetermined value within a predetermined period of time.
However, Yagyu does not explicitly teach: comprising: an intake air temperature sensor, wherein when an abnormality of the intake air temperature sensor is detected before the engine is started, the engine is started N ith an all-cylinder operation under control of the electronic control device.
Van Gilder discloses methods and apparatus configured to determine failure of engine temperature sensors and responsive thereto, execute default engine startup control routines (See Fig. 5, at least ¶0006, ¶0033-0035).  Additionally, “As discussed briefly above, government regulations in the United States and elsewhere require that each vehicle 100 identify operating faults with various sensors that could affect vehicle emissions, including ECT sensor 112. Moreover, faults or errors in ECT sensor 112 could adversely affect engine performance. It is therefore advantageous for vehicle 100 to verify that ECT sensor 112 is producing rational output during its operation. One technique for testing the rationality of a sensed engine coolant temperature involves comparing the output temperature observed by ECT sensor 112 with the output of another temperature sensor (e.g. sensor 118) when the temperatures observed by the two sensors can be reasonably expected to be approximately equal to each other.” (¶0022)
Specifically, Van Gilder teaches: comprising: an intake air temperature sensor (¶0018, intake manifold air temperature sensor 116) wherein when an abnormality (Fig. 5 “Fail” or “Pass”) of the intake air temperature sensor (¶0018; “In various embodiments, sensor 112 is an engine coolant temperature (ECT) sensor that is capable of monitoring the temperature of the coolant flowing through a radiator associated with engine 106 and sensor 116 is an air temperature (IAT) sensor capable of monitoring the temperature in the air intake manifold.”) is detected before (Fig. 5, analysis routine is executed prior to engine start, Steps 502-512 occur ‘before’ engine/vehicle startup.  Step 514-518 is another rationality test executed ‘after’ engine/vehicle startup.) the engine is started, the engine is started with an all-cylinder operation (Responsive to confirmed abnormality of engine temperature sensor, default values (i.e. unusually rich fuel mixture supplied to all cylinders, as-if detected temperature conditions were “very cold” are used by control unit to aid in engine startup)  under control of the electronic control device (¶0035; “As briefly mentioned above, process 500 may provide default control values in the event of a failing result to aid in starting the engine, or to improve vehicle performance. If ECT sensor 112 is discovered to be biased (steps 520), for example, temperatures used to compute control signals 108 may be adjusted or defaulted to compensate for the observed deviation.” And “In the event of unusual conditions (e.g. temperatures below about -15 degrees or so Celsius), process 500 may override traditional control processing to provide a default value to any controlled components 110 to aid in starting or operating the engine for the particular conditions encountered. Controller 102 may provide a control signal 108 to a component 110 controlling fuel/air mixture, for example, that provides an unusually rich fuel mixture to aid in starting the engine during very cold conditions.”; ¶0033) in order to assist in starting the vehicle in the event of an engine temperature sensor fault.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Van Gilder to include comprising: an intake air temperature sensor, wherein when an abnormality of the intake air temperature sensor is detected before the engine is started, the engine is started N ith an all-cylinder operation under control of the electronic control device in order to assist and ensure successful engine startup even when an index temperature sensor abnormality is detected.

Regarding Claims 15-16, the combination of art teaches all the elements of Claims 2-3 as indicated above.  Inui discloses that under conditions where engine startup may be or has been determined to be difficult, the control routine defaults to “normal startup” control “under which the fuel is injected into all of the existing cylinders in a certain sequence, to ensure that the engine can be started without fail.”.  Conditions include extreme low (or high) engine temperatures, extreme low ambient temperatures, and failure to successfully startup the engine using only selected cylinders when engine speed doesn’t reach a predetermined value within a predetermined period of time.
Yagyu does not explicitly teach: comprising: an intake air temperature sensor, wherein when an abnormality of the intake air temperature sensor is detected before the engine is started, the engine is started N ith an all-cylinder operation under control of the electronic control device.
Van Gilder discloses methods and apparatus configured to determine failure of engine temperature sensors and responsive thereto, execute default engine startup control routines (See Fig. 5, at least ¶0006, ¶0033-0035).  Additionally, “As discussed briefly above, government regulations in the United States and elsewhere require that each vehicle 100 identify operating faults with various sensors that could affect vehicle emissions, including ECT sensor 112. Moreover, faults or errors in ECT sensor 112 could adversely affect engine performance. It is therefore advantageous for vehicle 100 to verify that ECT sensor 112 is producing rational output during its operation. One technique for testing the rationality of a sensed engine coolant temperature involves comparing the output temperature observed by ECT sensor 112 with the output of another temperature sensor (e.g. sensor 118) when the temperatures observed by the two sensors can be reasonably expected to be approximately equal to each other.” (¶0022)
Specifically, Van Gilder teaches: comprising: an intake air temperature sensor (¶0018, intake manifold air temperature sensor 116) wherein when an abnormality (Fig. 5 “Fail” or “Pass”) of the intake air temperature sensor (¶0018; “In various embodiments, sensor 112 is an engine coolant temperature (ECT) sensor that is capable of monitoring the temperature of the coolant flowing through a radiator associated with engine 106 and sensor 116 is an air temperature (IAT) sensor capable of monitoring the temperature in the air intake manifold.”) is detected before (Fig. 5, analysis routine is executed prior to engine start, Steps 502-512 occur ‘before’ engine/vehicle startup.  Step 514-518 is another rationality test executed ‘after’ engine/vehicle startup.) the engine is started, the engine is started with an all-cylinder operation (Responsive to confirmed abnormality of engine temperature sensor, default values (i.e. unusually rich fuel mixture supplied to all cylinders, as-if detected temperature conditions were “very cold” are used by control unit to aid in engine startup)  under control of the electronic control device (¶0035; “As briefly mentioned above, process 500 may provide default control values in the event of a failing result to aid in starting the engine, or to improve vehicle performance. If ECT sensor 112 is discovered to be biased (steps 520), for example, temperatures used to compute control signals 108 may be adjusted or defaulted to compensate for the observed deviation.” And “In the event of unusual conditions (e.g. temperatures below about -15 degrees or so Celsius), process 500 may override traditional control processing to provide a default value to any controlled components 110 to aid in starting or operating the engine for the particular conditions encountered. Controller 102 may provide a control signal 108 to a component 110 controlling fuel/air mixture, for example, that provides an unusually rich fuel mixture to aid in starting the engine during very cold conditions.”; ¶0033) in order to assist in starting the vehicle in the event of an engine temperature sensor fault.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Van Gilder to include comprising: an intake air temperature sensor, wherein when an abnormality of the intake air temperature sensor is detected before the engine is started, the engine is started N ith an all-cylinder operation under control of the electronic control device in order to assist and ensure successful engine startup even when an index temperature sensor abnormality is detected.

Regarding Claim 20, Inui further teaches:  an engine rotation speed sensor (Fig. 1, “Ne”; “The engine speed Ne is calculated based on information detected by the crank angle sensor 17”), wherein when a complete explosion requirement time (Fig. 3, S70, “the counter value T of the timer 55”), in which an engine rotation speed detected by the engine rotation speed sensor at engine start with a partial cylinder operation start reaches a complete explosion rotation speed (Fig. 3, S60, NE1), exceeds a predetermined complete explosion delay determination time (Fig. 3, T1), a partial cylinder operation is switched to an all-cylinder operation  (Fig. 3, S90) under control of the electronic control device

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S. 6257207) in view of Yagyu et al. (U.S. 2014/0113766A1) in view of Yokoi (JP2002201997A).
Regarding Claims 7 and 9, the combination of Inui and Yagyu teaches all the elements of Claims 6 and 8 as indicated above.  Inui discloses that the after a predetermined time during attempt to start the engine using selected cylinders, the control routine switches to an all-cylinder startup operation (Fig. 3, T1).  
Inui further teaches: an index temperature sensor (Fig. 1, item 18) that detects an index temperature of any of an engine cooling water temperature (“Water temperature sensor”), an engine oil temperature, and an engine wall temperature, which become indices of engine temperatures.
However, Inui does not explicitly teach wherein the complete explosion delay determination time and/or the predetermined waiting time after complete explosion varies with operation conditions (i.e. index temperature).  Therefore Inui does not explicitly teach: wherein the higher an index temperature detected by the index temperature sensor is, the shorter a complete explosion delay determination time is set by the electronic control device.
Yokoi discloses “…means for detecting the temperature of the engine at the time of starting, the means for detecting the time required for the starting, the detected temperature of the engine at the time of starting and the time required for the starting And a means for determining the cetane number of the fuel being used, to constitute a fuel property determination device for an internal combustion engine.” (¶0008) and “the time from the start of fuel injection to the complete explosion of the engine is detected as the time required for starting. In this case, as in the invention of claim 4, it is preferable to determine the complete explosion when the engine speed becomes equal to or higher than a predetermined speed.” (¶0009) and “the research conducted by the present inventors has revealed that there is a close relationship between the temperature of the engine at the time of starting and the time required for starting and the cetane number of the fuel used, this relationship is used.” (¶0012) and “In the above embodiment, the engine cooling water temperature detected by the most common water temperature sensor is used as the engine temperature at the start, but the engine oil temperature, the combustion chamber temperature, or the like may be used. .. The engine oil temperature can be detected by a generally equipped oil temperature sensor, and the combustion chamber temperature can be obtained by providing a wall temperature sensor on the combustion chamber wall or by providing a combustion gas temperature detection sensor in the combustion chamber.” (¶0033).  Specifically, Fig. 3 (reproduced directly below) discloses the above referenced relationship between engine temperature and “the time from the start of fuel injection to the complete explosion of the engine” (i.e. time for engine starting).  A person of ordinary skill in the art at the time of applicant’s filing upon review of Fig. 3 and the corresponding disclosure would understand that in general, the time required for starting increases as the initial temperature at engine start decreases.  

    PNG
    media_image1.png
    550
    722
    media_image1.png
    Greyscale

Therefore with respect to the claim limitations, Yokoi teaches: wherein the higher an index temperature detected by the index temperature sensor is, the shorter a complete explosion delay determination time is set by the electronic control device (Fig. 3).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the higher an index temperature detected by the index temperature sensor is, the shorter a complete explosion delay determination time is set by the electronic control device by (A) Combining prior art elements according to known methods to yield predictable results as taught by Yokoi into the teachings of Inui because it does no more than yield predictable results of varying the complete explosion delay determination time and/or the predetermined waiting time after complete explosion with the index temperature (i.e. engine temperature) such that an appropriate time is selected for the determining whether or not a switch to all-cylinder operation is necessary to ensure reliable engine startup, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S. 6257207) in view of Yagyu et al. (U.S. 2014/0113766A1) in view of Osaki et al. (U.S. 4844039).
Regarding Claims 5 and 17, the combination of Inui and Yagyu teaches all the elements of Claims 1 and 2 as indicated above.  Inui further teaches: a throttle opening sensor (Fig. 1, “a throttle position sensor 38 for detecting the throttle opening is provided” and “ the throttle opening (corresponding to the degree of depression of an accelerator pedal) that is detected by the throttle position sensor 38.”).  However, Inui does not explicitly teach: wherein when a throttle opening detected by the throttle opening sensor is not fully closed. the engine is started with an all-cylinder operation under control of the electronic control device
Osaki discloses methods and apparatus for controlling startup of an engine.  Specifically, “ As described above, even if the throttle valve 3' is already sufficiently open at the start of the engine 1, correction of the quantity of fuel to a reduced value by means of the coefficient K.sub.CR is not executed, until at least the second predetermined period of time T.sub.CRR1 elapses from the start of the engine 1. Therefore, even if the driver already depresses the accelerator pedal just before turning the starter 11 on or steps on the pedal simultaneously upon turning the starter 11 on, or even if there occurs malfunction in the .theta..sub.TH sensor 4, the fuel quantity at least sufficient for firing within combustion chambers is supplied to the engine 1, thereby preventing the failure to start the engine 1. “ (Col. 5, line 50+ and Fig. 4).  In other words, Osaki teaches: wherein when a throttle opening detected by the throttle opening sensor is not fully closed (Fig. 4, step 406), the engine is started with an all-cylinder operation under control of the electronic control device (responsive to engine temperature and throttle opening position an optimized amount of fuel is delivered to each cylinder) in order to improve the start-ability of the engine.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Osaki to include wherein when a throttle opening detected by the throttle opening sensor is not fully closed. the engine is started with an all-cylinder operation under control of the electronic control device in order to improve the start-ability of the engine.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S. 6257207) in view of Yagyu et al. (U.S. 2014/0113766A1) in view of Van Gilder et al. (U.S. 2005/0178130A1) in view of Osaki et al. (U.S. 4844039).
Regarding Claim 18, the combination of prior art teaches all the elements of Claims 1 as indicated above.  Inui further teaches: a throttle opening sensor (Fig. 1, “a throttle position sensor 38 for detecting the throttle opening is provided” and “ the throttle opening (corresponding to the degree of depression of an accelerator pedal) that is detected by the throttle position sensor 38.”).  However, Inui does not explicitly teach: wherein when a throttle opening detected by the throttle opening sensor is not fully closed. the engine is started with an all-cylinder operation under control of the electronic control device
Osaki discloses methods and apparatus for controlling startup of an engine.  Specifically, “ As described above, even if the throttle valve 3' is already sufficiently open at the start of the engine 1, correction of the quantity of fuel to a reduced value by means of the coefficient K.sub.CR is not executed, until at least the second predetermined period of time T.sub.CRR1 elapses from the start of the engine 1. Therefore, even if the driver already depresses the accelerator pedal just before turning the starter 11 on or steps on the pedal simultaneously upon turning the starter 11 on, or even if there occurs malfunction in the .theta..sub.TH sensor 4, the fuel quantity at least sufficient for firing within combustion chambers is supplied to the engine 1, thereby preventing the failure to start the engine 1. “ (Col. 5, line 50+ and Fig. 4).  In other words, Osaki teaches: wherein when a throttle opening detected by the throttle opening sensor is not fully closed (Fig. 4, step 406), the engine is started with an all-cylinder operation under control of the electronic control device (responsive to engine temperature and throttle opening position an optimized amount of fuel is delivered to each cylinder) in order to improve the start-ability of the engine.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Osaki to include wherein when a throttle opening detected by the throttle opening sensor is not fully closed. the engine is started with an all-cylinder operation under control of the electronic control device in order to improve the start-ability of the engine.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S. 6257207) in view of Yagyu et al. (U.S. 2014/0113766A1) in view of Aso et al. (U.S. 8899211).
Regarding Claim 13, Inui further teaches: ignition plugs for each cylinder (Fig. 2, “a cylinder head of the engine 1 is provided with a spark plug 3 and a fuel injector valve 6 for each engine cylinder 3”) , wherein when a partial cylinder operation is switched to an all-cylinder operation, ignition timing to a cylinder that has newly started an operation is controlled (“the ECU 60 sets a target air-fuel ratio, fuel injection timing, ignition timing, EGR amount and others, according to a map established for each of the operating modes. Also, the ECU 60 sets the amount of fuel to be injected, based on the target air-fuel ratio and the amount of intake air detected by the air flow sensor 37, and controls the fuel injector valve 6, ignition plug 4, EGR valve 36 and so forth.”).
However, Inui does not explicitly teach when a partial cylinder operation is switched to an all-cylinder operation, ignition timing to a cylinder that has newly started an operation is progressive from ignition start over a predetermined progressive ignition period under control of the electronic control device
Aso discloses methods and apparatus for controlling engine startup using selected cylinders and transitioning to all-cylinder operation after startup.  Specifically, Aso teaches: when a partial cylinder operation is switched to an all-cylinder operation (“a feature of the twelfth embodiment is control to prevent, in advance, the engine speed from jumping up during the transition from the partial-cylinder operation to the all-cylinder operation”; Col. 20 line 65+), ignition timing to a cylinder that has newly started an operation is progressive from ignition start over a predetermined progressive ignition period under control of the electronic control device (“As described above, the ignition timing of the cylinder(s), in which combustion has been started, is retarded as the fuel injection into the retarded start cylinder(s) is gradually started, so that it is possible to prevent the engine speed from jumping up by adjusting the torque produced by the engine 1 to a desired torque. However, retardation of the ignition timing is performed only in the normal start cylinder(s). The ignition timing of the retarded start cylinder(s), in which combustion has been started, is not retarded. This is because, in the retarded start cylinders, in which fuel is not supplied at the time of starting the engine, the temperature of the cylinder wall surfaces and the neighboring portions thereof is low and therefore, combustion is more likely to become unstable.”; Col. 21 line 15+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Aso to include when a partial cylinder operation is switched to an all-cylinder operation, ignition timing to a cylinder that has newly started an operation is progressive from ignition start over a predetermined progressive ignition period under control of the electronic control device in order to prevent, in advance, the engine speed from jumping up during the transition from the partial-cylinder operation to the all-cylinder operation.

Regarding Claim 12, Inui further teaches: a fuel supply device that individually supplies fuel to each cylinder, (Fig. 2, “a cylinder head of the engine 1 is provided with a spark plug 3 and a fuel injector valve 6 for each engine cylinder 3”) , wherein when a partial cylinder operation is switched to an all-cylinder operation, a fuel supply amount to a cylinder that has newly started an operation is controlled (“the ECU 60 sets a target air-fuel ratio, fuel injection timing, ignition timing, EGR amount and others, according to a map established for each of the operating modes. Also, the ECU 60 sets the amount of fuel to be injected, based on the target air-fuel ratio and the amount of intake air detected by the air flow sensor 37, and controls the fuel injector valve 6, ignition plug 4, EGR valve 36 and so forth.”).
However, Inui does not explicitly teach when a partial cylinder operation is switched to an all-cylinder operation, a fuel supply amount to a cylinder that has newly started an operation is gradually increases from start of supply over a predetermined gradually increasing supply period under control of the electronic control device
Aso discloses methods and apparatus for controlling engine startup using selected cylinders and transitioning to all-cylinder operation after startup.  Specifically, Aso teaches: when a partial cylinder operation is switched to an all-cylinder operation (“a feature of the eleventh embodiment is control to prevent, in advance, the engine speed from jumping up during the transition from the partial-cylinder operation to the all-cylinder operation”; Col. 19, line 45+), a fuel supply amount to a cylinder that has newly started an operation is gradually increases from start of supply over a predetermined gradually increasing supply period under control of the electronic control device (“As described above, the combustion mode in the cylinders, in which combustion has already been started, is gradually changed to the lean burn as the fuel injection into the retarded start cylinders is gradually started, so that it is possible to prevent rapid increase in the torque produced by the engine 1.”; Col. 20 line 25+)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Aso to include when a partial cylinder operation is switched to an all-cylinder operation, a fuel supply amount to a cylinder that has newly started an operation is gradually increases from start of supply over a predetermined gradually increasing supply period under control of the electronic control devicein order to prevent, in advance, the engine speed from jumping up during the transition from the partial-cylinder operation to the all-cylinder operation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S. 6257207) in view of Yagyu et al. (U.S. 2014/0113766A1) in view of Endo et al. (U.S. 4494502).
Regarding Claim 10, Inui does not explicitly teach: a gear transmission detection sensor, wherein when the gear transmission detection sensor detects a transmission operation from a neutral position by a shift operation during a partial cylinder operation, after an elapsed time after gear transition reaches a predetermined waiting time after gear transition, a partial cylinder operation is switched to an all-cylinder operation under control of the electronic control device
Endo discloses “The object of this invention is to solve such an antinomic problem or, more specifically, to provide an idling controller for use with a variable displacement engine that permits achieving both fuel saving and starting performance enhancement by securing an appropriate idling condition at all times, whether the engine is operated in the all-cylinder mode or in the partial-cylinder mode.” (Col. 1 line 46+) and specifically, “When the transmission is in a neutral position while the engine is idling, it is preferable to operate the engine in the partial-cylinder mode or with two cylinders working to achieve fuel saving. When the gear is shifted to first speed, in preparation for start, better start can be attained by operating the engine in the all-cylinder mode or with four cylinders working. With a 1,400 cc displacement engine, for example, stalling and undesirable vibration can be prevented if the two-cylinder idling is effected at approximately 800 rpm as indicated by A in FIG. 4. Meanwhile, better start and fuel saving can be achieved if the four-cylinder idling is effected at approximately 700 rpm as indicated by B in FIG. 4.” (Col. 5 line 9+), and “Receiving signals representing engine load, transmission position, engine speed, car speed, etc. as inputs, the control unit 18 determines whether the engine should be run in a two-cylinder or four-cylinder mode. If a need to operate four cylinders exists, the control unit 18 outputs an exciting signal to the solenoid coil 12a.” (Col. 5 line 40-45); and “On making the car ready for start by depressing the clutch pedal to shift the transmission from neutral to first speed (the lowest forward speed), the control unit 18 outputs a de-energizing signal to the solenoid coil of the solenoid control valve 200 and an energizing signal to the solenoid coil 12a so that a four-cylinder operating condition is attained.” (Col. 7 line 14+).
Therefore Endo teaches: a gear transmission detection sensor (“Receiving signals representing engine load, transmission position, engine speed, car speed, etc. as inputs, the control unit 18 determines whether the engine should be run in a two-cylinder or four-cylinder mode”), wherein when the gear transmission detection sensor detects a transmission operation from a neutral position by a shift operation during a partial cylinder operation, after an elapsed time after gear transition reaches a predetermined waiting time after gear transition, a partial cylinder operation is switched to an all-cylinder operation under control of the electronic control device (“On making the car ready for start by depressing the clutch pedal to shift the transmission from neutral to first speed (the lowest forward speed), the control unit 18 outputs a de-energizing signal to the solenoid coil of the solenoid control valve 200 and an energizing signal to the solenoid coil 12a so that a four-cylinder operating condition is attained.”) in order that “When the gear is shifted to first speed, in preparation for start, better start can be attained by operating the engine in the all-cylinder mode or with four cylinders working.” And “stalling and indesirable vibration can be prevented”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the vehicle engine start/operation control system of Inui to incorporate the teachings of Endo to include a gear transmission detection sensor, wherein when the gear transmission detection sensor detects a transmission operation from a neutral position by a shift operation during a partial cylinder operation, after an elapsed time after gear transition reaches a predetermined waiting time after gear transition, a partial cylinder operation is switched to an all-cylinder operation under control of the electronic control device in order that “When the gear is shifted to first speed, in preparation for start, better start can be attained by operating the engine in the all-cylinder mode or with four cylinders working.” And “stalling and indesirable vibration can be prevented”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S. 6257207) in view of Yagyu et al. (U.S. 2014/0113766A1) in view of Endo et al. (U.S. 4494502) in view of Yokoi (JP2002201997A).
Regarding Claim 11, the combination of prior art teaches Claim 10 as indicated above.  Inui discloses that the after a predetermined time during attempt to start the engine using selected cylinders, the control routine switches to an all-cylinder startup operation (Fig. 3, T1).  
Inui further teaches: an index temperature sensor (Fig. 1, item 18) that detects an index temperature of any of an engine cooling water temperature (“Water temperature sensor”), an engine oil temperature, and an engine wall temperature, which become indices of engine temperatures.
However, Inui does not explicitly teach wherein the complete explosion delay determination time and/or the predetermined waiting time after complete explosion varies with operation conditions (i.e. index temperature).  Therefore Inui does not explicitly teach: wherein the higher an index temperature detected by the index temperature sensor is, the shorter a waiting time after gear transition is set by the electronic control device.
Yokoi discloses “…means for detecting the temperature of the engine at the time of starting, the means for detecting the time required for the starting, the detected temperature of the engine at the time of starting and the time required for the starting And a means for determining the cetane number of the fuel being used, to constitute a fuel property determination device for an internal combustion engine.” (¶0008) and “the time from the start of fuel injection to the complete explosion of the engine is detected as the time required for starting. In this case, as in the invention of claim 4, it is preferable to determine the complete explosion when the engine speed becomes equal to or higher than a predetermined speed.” (¶0009) and “the research conducted by the present inventors has revealed that there is a close relationship between the temperature of the engine at the time of starting and the time required for starting and the cetane number of the fuel used, this relationship is used.” (¶0012) and “In the above embodiment, the engine cooling water temperature detected by the most common water temperature sensor is used as the engine temperature at the start, but the engine oil temperature, the combustion chamber temperature, or the like may be used. .. The engine oil temperature can be detected by a generally equipped oil temperature sensor, and the combustion chamber temperature can be obtained by providing a wall temperature sensor on the combustion chamber wall or by providing a combustion gas temperature detection sensor in the combustion chamber.” (¶0033).  Specifically, Fig. 3 (reproduced directly below) discloses the above referenced relationship between engine temperature and “the time from the start of fuel injection to the complete explosion of the engine” (i.e. time for engine starting).  A person of ordinary skill in the art at the time of applicant’s filing upon review of Fig. 3 and the corresponding disclosure would understand that in general, the time required for starting increases as the initial temperature at engine start decreases.  

    PNG
    media_image1.png
    550
    722
    media_image1.png
    Greyscale

Therefore with respect to the claim limitations, Yokoi teaches: wherein the higher an index temperature detected by the index temperature sensor is, the shorter a waiting time after gear transition is set by the electronic control device (Fig. 3).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the higher an index temperature detected by the index temperature sensor is, the shorter a waiting time after gear transition is set by the electronic control device by (A) Combining prior art elements according to known methods to yield predictable results as taught by Yokoi into the teachings of Inui because it does no more than yield predictable results of varying the delay determination time and/or the predetermined waiting time after gear transition with the index temperature (i.e. engine temperature) such that an appropriate time is selected for the determining when to a switch to all-cylinder operation is necessary to ensure efficient transition, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung (U.S. 6283092) discloses “Disclosed is a method for controlling an engine during the malfunctioning of a coolant temperature sensor. The method includes the steps of determining whether the coolant temperature sensor is malfunctioning by using information supplied from various elements of a vehicle operation sensor…” (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747